This suit was brought by the city of Dallas to recover of defendant, Slaughter, back taxes due the city for the years, 1891, 1892, 1893, 1894, 1895 and 1896 upon a certain lot described in the petition and to enforce a lien thereon. The trial was had before the court without a jury and resulted in a judgment for the city for the full amount claimed and for the enforcement of a lien upon the property. Upon appeal, the Court of Civil Appeals reformed the judgment so as to relieve Slaughter from personal liability for the taxes but decreed that the judgment should be enforced as a lien upon the property.
In 1898 C.C. Slaughter bought the property of G.G. Wright. Previous to the sale there had been an assessment or an attempted assessment of taxes upon the lot in favor of the city for each of the years 1891, 1892, 1893, 1894, 1895 and 1896. For the year 1893 in the attempted assessment, the property is described as follows: "Name of owner, unknown. No. of acres _____. No. lots, 25 x 100. No. of block, 61. Value grounds, $7,875. Value of improvements, $2,000. Description, Main street." For all the other years the description was as follows: "Name of owner, G.G. Wright. No. of acres _____. No. lots 25 x 100. No. block, 61. Value ground, $7,875. Value of improvements, $2,000. Description, Main street."
We think so much of the description as calls for "No. lots 25 x 100 ft." is intended to give the dimensions and not the number of the lot. The number not being given and there being other lots of the same dimensions in the block and being assessed to unknown owner, there is nothing by which the lot assessed in 1893 can be identified. Is there anything in the description by which it can be made certain which particular lot is meant? We think not, and that therefore the assessment for that year is invalid.
But with regard to the assessments for the other years, the case is different. In each of them it is stated, in effect, that G.G. Wright is the owner of the lot, which is the same as if it had been added, "which lot is owned by G.G. Wright." By ascertaining what lot Wright owned in the block it can be definitely ascertained, *Page 317 
what particular lot is meant, and the rule, "that is certain which can be made certain" applies. This was decided in effect in Herman v. Likens (90 Tex. 448), and in Taffinder v. Merrell (95 Tex. 98). In the former case it was held, that a description in substance of "the interest of the estate of J.B. Likens, deceased, in a certain tract of 893 acres, a part of the Rose survey, of which he owns an undivided one-half," was sufficient in a probate sale, for the reason, that the tract of land of 893 acres in which Likens had owned a half interest, could be ascertained with certainty. So in the latter case, the question came up in regard to a description of the two lots in a partition decree and it was held that a description in a partition proceeding of two lots in the town of Hamilton was aided and made certain by the further description that they belonged to the estate of Martha C. Burns, deceased; and that the description was sufficient.
that survey, and that what he owns is that rendered for assessment. than in a conveyance or a decree of partition? We think not. There are no degrees in certainty. What is certain in the one case must be certain in the other and what can be made certain in the one case can be made certain in the other. If any distinction should be made it would seem to be in favor of more generality in tax assessments. The forms furnished for assessments and in universal use for that purpose do not afford sufficient space for a full description of real estate except in a few cases, such for example, as town lots, and where the owner is rendering all of an original survey. But we apprehend, that in a great majority of cases the rendition is of so many acres of an original survey, it being implied, that the taxpayer owns that number of acres in that survey, and that what he owns is that rendered for assessment. Is it practical in most cases to do more than this?
Our conclusion is that the assessment for the year, 1893, is invalid; but that for the other years the assessment is good. Not being satisfied that we have the data from which the correction in the judgment may be made, we reverse the judgment in so far as it decrees a foreclosure of the taxes for 1893, and remand the cause with instructions to render a decree foreclosing a lien for the taxes of the other years. The plaintiff in error will recover the costs of the appeal and of the writ of error.
Reversed and remanded with instructions.